Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 03/29/2021 is acknowledged. Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/2021.
Applicant's election with traverse of species B in the reply is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive.  This is found persuasive and the species restriction has been withdrawn. 
Accordingly, claims 1-25 are pending with claim 25 withdrawn. Claims 1-24 are examined herein. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “53” in Fig. 6.  
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “canister 80” in paragraph 34 should be changed to “canister 40”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the trademark/trade names Inconel and Monel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the non-ferrous material and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 1, 5-6 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foussard et al. US Pub 20110142189.
Regarding claim 1, Foussard discloses a storage apparatus with gamma radiation shielding for spent nuclear fuel (fuel ([0040] “a storage rack 1 for fresh nuclear fuel assemblies or nuclear fuel assemblies previously spent in a nuclear reactor”) comprising: 
a fuel basket (Fig. 1: 2) comprising a plurality of elongated fuel storage tubes extending along a longitudinal axis (side surfaces 12 form individual tubes in skeleton structure 2), each of the tubes defining a cell ([0042] “cylindrical cells 4, each delimited by a side surface 12”) configured to hold a nuclear fuel assembly ([0044] “cell 4 intended to receive an assembly 14); 

each gamma radiation attenuation insert (16) comprising a longitudinally elongated tubular body (sleeve 16 has four attached sides forms a tube) including an open top end (top of 16 is open), a bottom end (16 has a bottom end near or affixed to 8), and plurality of sidewalls extending between the ends ([0047] “four attached sides corresponding to the four attached faces, respectively, of the sleeve” and it appears sides extend from open top of 2 to bottom 8); 
wherein the gamma radiation attenuation insert (16) is composed of a dense1 material ([0051] “borated stainless steel”) operable to block gamma radiation (boron steels have gamma attenuation capabilities).
Foussard discloses that the sleeve is composed of a neutron-absorbing material, such as borated stainless steel ([0051]) but does not explicitly mention a gamma radiation attenuation insert. However, since it is known that borated steels have gamma attenuation properties2, it is being interpreted that the sleeve is a gamma radiation attenuation insert. 
Regarding claim 5, Foussard discloses all the elements of the parent claim and further discloses a nuclear fuel assembly (14) disposed in a longitudinally-extending internal chamber (18) of a first insert (16) of the plurality of radiation attenuation inserts, the first insert arranged in a gap between cell walls of a first tube of the plurality of tubes and the fuel assembly (Fig. 3: insert formed by plates 30 is arranged in a gap between cell walls 4 and 14).
Regarding claim 6, Foussard discloses all the elements of the parent claim and further discloses wherein the radiation attenuation inserts (16) have a height substantially coextensive with heights of the storage tubes (it appears, as in Fig. 1, the height of 16 is substantially the same as the heights of the cell walls 12 which form the storage tubes and [0045]). 
Regarding claim 16, Foussard discloses all the elements of the parent claim and further discloses wherein the plurality of storage tubes (tubes formed by sidewalls 12) includes peripheral outboard tubes forming a perimeter of the fuel basket and inboard storage tubes disposed in a central region of the fuel basket inside the outboard tubes (the rack has a skeleton structure with outboard tubes forming a perimeter around inboard tubes in the center), and wherein the radiation attenuation inserts are disposed in some of the outboard tubes ([0045] “Preferably, each cell 4 is provided with a neutron-absorbing sleeve 16, although this could be different without going beyond the scope of the invention”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foussard et al. US Pub 20110142189 in view of Diem US 4543488.
Regarding claims 2-4, Foussard discloses all the elements of the parent claim. Foussard does not explicitly mention the insert is formed of a non-ferrous material. 
Diem, however does and teaches a storage basket (Fig. 2) with radiation inserts (8) formed of a non-ferrous material (Col 3 ln 12-14 “ a non-ferrous metallic material or alloy such as aluminum, copper”) having a density greater than 8.0 grams/cubic centimeter (approximate density of copper is 8.96 g/cubic centimeter). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insert of Foussard with the non-ferrous insert of Diem, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Such a modification is motivated by Diem which teaches it is desirable to use a non-ferrous metal for the good heat conductivity and mechanical strength (Col 2 ln 1-5). This is further motivated by Foussard which discloses that the inserts may alternatively be “made from any other neutron-absorbing material” ([0051]). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foussard et al. US Pub 20110142189 in view of Iacovino US 6442227.
Regarding claim 7, Foussard discloses all the elements of the parent claim and further discloses wherein the radiation inserts and the storage tubes are supported by a common 
Iacovino however does and teaches a nuclear fuel rack (see title) wherein the radiation inserts (28) and the storage tubes (30) are affixed to and supported by a common baseplate (28 and 30 are connected and supported by 24 through intermediate component 22). It would have been obvious to one of ordinary skill in the art at the time of the effective filling of the claimed invention to modify the baseplate of Foussard with the supporting construction of Iacovino as it produced no unexpected results. Such a modification provides the predictable advantage of increasing the structural integrity and limiting movement. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foussard et al. US Pub 20110142189, in view of Iacovino US 6442227 and in further view of Singh US Pub 20110255647.
Regarding claim 8, Foussard discloses all the elements of the parent claim. Foussard is silent with respect to the radiation inserts comprising a downwardly open flow cutout. 
Singh however teaches a storage container (Fig. 3) wherein each radiation attenuation insert (22 and [0048]) includes a downwardly open flow cutout (25 and [0052] “The openings 25 provide passageways by which fluids”) formed in each sidewall of the insert at its bottom end ([0052] “A plurality of openings 25 are provided in the inner shell 22 at or near its bottom” and [0053] “the openings 25 may be symmetrically located around the bottom of the inner shell 22”). As such, since Foussard discloses four sidewalls, then using Singh’s symmetrical arrangement of open flow cutouts would have produced a radiation attenuation insert with at least 1 cutout at the base in each sidewall, i.e., Applicant’s claimed invention. Such a .  
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foussard et al. US Pub 20110142189, in view of Singh US Pub 20110255647 and further in view of Singh US Pub 20110286567 (‘Singh567’).
Regarding claim 9, the combination of Foussard and Singh teaches all the elements of the parent claim. Modified Foussard teaches wherein each storage tube contains a radiation insert with a downwardly open flow cutout at its bottom end but does not disclose storage tubes having a downwardly open flow cut out. 
Singh567 however teaches wherein each storage tube (Fig. 6: 200) containing a insert (260) includes a flow cutout formed in each sidewall of the tube at its bottom end (222 that penetrates both sidewalls 210B and Fig. 5 shows cutouts symmetrically oriented around their base), the flow cutouts in the tube each being laterally aligned with and overlapping a corresponding one of the flow cutouts of the radiation attenuation insert (the flow cut out of 260 and 200 are overlapping through passageway 222). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the Foussard-Singh system with the overlapping flow cutouts of Singh567 as it produces no unexpected results. Such a modification provides the predictable advantage of facilitating fluid flow through the storage tube to cool the fuel assemblies. 

In other words, the skilled artisan, whose goal is to facilitate fluid flow for radiation-generated heat mitigation purposes, would obviously understand that in order to get fluid flow through a double-walled container, the cutout must penetrate both walls of the insert and the container sidewall.
Regarding claim 17 the combination of Foussard, Singh and Singh567 teaches all the elements of the parent claim. Foussard further discloses wherein all of the peripheral outboard tubes contain a radiation attenuation insert ([0045] “Preferably, each cell 4 is provided with a neutron-absorbing sleeve 16, although this could be different without going beyond the scope of the invention”) forming a continuous barrier against radiation emanating in a lateral direction from the fuel basket (since all the outboard tubes have a radiation attenuation insert they are capable of forming a continuous barrier against radiation emanating in a lateral direction). 
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foussard et al. US Pub 20110142189, in view of Singh US Pub 20110255647 and in further view of Agace et al. US Pub 20130343503.
Regarding claim 10, the combination of Foussard and Singh teaches all the elements of the parent claim. Foussard discloses locking members (34) affixed to each sidewall (30) of the radiation attenuation insert 16 but does not disclose an elastically deformable spring angle clip. 
Agace however does teach this and teaches a spent nuclear fuel cask (see title) comprising an elastically deformable spring angle clip (Fig. 2: 127 and [0043] “stainless spring steel”) affixed to each sidewall (Fig. 5: each sidewall 117 has tab 127) of each radiation attenuation insert (117), each angle clip (127) protruding laterally outwards (127 protrudes outward from the lower part 129) from the sidewall into the flow cutout of the radiation attenuation insert ([0032] “125, and tab 127… extends from the guide sheet 119, through the cut-out 125) and engaging a corresponding locking edge formed on its respective storage tube when the insert is fully inserted into the storage tube (Fig. 7: lower edge of 61 and [0035] “tab 127 is shown with its top portion 131 in locking engagement with a second tab 161, this second tab 161 being formed in the cell wall 155”).
While the spring angle clip of Agace protrude upwards, Agace further teaches “a locking protuberance may be formed in any other manner to provide the same locking functionality as described in connection with the tab herein” ([0032]). Therefore, it would have been obvious to one of ordinary skill in the art as a matter of design choice to rearrange the clip of Agace to protrude downward to achieve the same functionality since the above combined apparatus of modified Foussard has the flow cutout 25 arranged at the bottom of the tube; therefore, the skilled artisan would be able to easily take the clip of Agace and orient it to perform the same function but at the bottom of the tube of modified Foussard.
Accordingly, one of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify Foussard with the locking feature of Agace for the predictable advantage of retaining the insert in the cell during removal of the fuel assembly ([0011]).
Regarding claim 11, the combination of Foussard, Singh and Agace teaches all the elements of the parent claim and in this combination Agace further teaches wherein the locking edge (Fig. 7: 613) is formed by an open flow cutout (Fig. 6: 153) formed in each sidewall of the tube (155).
As described in the above rejection of Foussard in view of Singh, because Singh’s downwardly open flow cutout is formed in the bottom end of his tube sidewall, then the locking edge of claim 11 would necessarily be formed at this location.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foussard et al. US Pub 20110142189 in view of Vickrey et al. US 4457888, in further view of Agace et al. US Pub 20130343503. 
Regarding claim 12, Foussard discloses all the elements of claim 1. Foussard discloses locking members (34) affixed to each sidewall (30) of the radiation attenuation insert 16 but does not disclose an elastically deformable locking member.
Vickrey however does and teaches a poison box insert (Fig. 1: 1) with an elastically deformable locking member (Col 2 ln 33 “spring tabs 7 and 8”) affixed to the sidewall (2,3) of the radiation insert proximate the bottom end of the insert (7/8 are located at the bottom end), the locking member including an outwardly projecting locking protrusion (lower part of tab 7/8 project outwardly). Vickrey’s poison box insert 1 is “inserted down into a cell of a storage rack,” (col. 2, ll. 22-23) and therefore the locking edge 7/8 is proximate to the bottom end of the storage tube in which insert 1 is inserted. It would have been obvious to one of ordinary skill in the art to modify the insert of Foussard with the locking member of Vickrey for the predictable 
Agace however does teach this and teaches a spent nuclear fuel cask (see title) comprising an elastically deformable locking member (Fig. 2: 127) affixed to each sidewall (Fig. 5: each sidewall 117 has tab 127) of each radiation attenuation insert proximate to the bottom end of the insert (117, the locking member including an outwardly projecting locking protrusion (127 projects outward from lower part and [0032] “tab 127 (which is a locking protuberance)”) configured to detachably engage a corresponding locking edge (Fig. 7: lower edge of 61 and [0035] “tab 127 is shown with its top portion 131 in locking engagement with a second tab 161”) of the storage tube formed proximate to a bottom end of the storage tube in which the insert is inserted ([0025] “cell walls include a feature for interlocking with a locking protuberance…”). 
Agace teaches the claimed invention with the elastically deformable locking members configured to detachably engage a locking edge ([0035] and Fig. 7) except for the locking edge proximate to the bottom end of the storage tube. It would have been obvious to one having ordinary skill in the art at the time the invention was made mount the locking members onto the storage tube as well as the insert, since Vickrey states that these components are adjacent: “a poison box insert 1…inserted down into a cell of a storage rack,” (col. 2, ll. 22-23). It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Accordingly, one of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the Foussard-Vickrey with the locking edge of 
Regarding claim 13, the combination of Foussard, Vickrey and Agace teaches all the elements of the parent claim and in this combination Vickrey further teaches wherein each locking member has an undulating body (it appears the tabs 7/8 have a smooth wave-like structure) including an upper end portion rigidly attached to an exterior surface of the radiation attenuation insert sidewall (upper end of tabs are attached to exterior surface of 2 and 3) and a cantilevered (tabs 7/8 are only supported at the top end) lower free-end locking portion which defines the locking protrusion (Col 2 ln 51-53 “These tabs, essentially leaf hooks, pop out their respective holes and anchor the base unit in position”). Vickrey does not explicitly mention the locking member is formed of spring steel and a resiliently deformable lower free-end locking portion. 
Agace however teaches wherein each locking member is formed of spring steel ([0042] “tab is preferably formed from a sheet of 201 stainless spring steel”) and a resiliently deformable locking portion (Claim 3 “resiliently deflective”). It would have been obvious to one of ordinary skill in the art to modify the tabs of Vickrey with the spring steel and resiliently deformable locking portion of Agace as it produces no unexpected results. The skilled person’s motivation would have been the expectation of providing a locking mechanism with a tab that would deflect upon insertion and withstand a certain amount of removal force ([0043]). 
Regarding claim 14, the combination of Foussard, Vickrey and Agace teaches all the elements of the parent claim. 
Agace does not explicitly teach wherein the locking protrusion has a triangular shape. However, Agace teaches that a “locking protuberance may be formed in any other manner to provide the same locking functionality as described in connection with the tab herein” ([0032]). Therefore, it would have been obvious to modify the locking protrusion of Agace to have a triangular shape, since should a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47
Regarding claim 15, the combination of Foussard, Vickrey and Agace teaches all the elements of the parent claim. Foussard further discloses an outwardly flared and angled securement flange (24) extending upwards from the top end of the sidewalls of each radiation attenuation insert sidewalls (24 extends upwards from the top ends of sidewalls 30), the securement flanges arranged and configured to engage a top end of a respective storage tube in which each insert is inserted ([0048] “This funnel 24 then has a widened upper end forming the top end of the cavity 18, and intended to be in contact with the side surface 12 of the associated cell 4”). 
Claim 18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt US 5995573, in view of Vickrey US 4457888, and in further view of Agace et al. US Pub 20130343503. 
Regarding claim 18, Holt discloses a storage apparatus with gamma radiation shielding for spent nuclear fuel (see title “dry storage arrangement for spent nuclear fuel containers”) comprising:

a fuel basket disposed in the internal cavity (Col 4 ln 57-58 “an internal core assembly 30 arranged in the shell”), the fuel basket comprising a plurality of metal fuel storage tubes (32) extending upwards from the baseplate along a longitudinal axis (“extend substantially the entire length of the shell”) and each defining a fuel storage cell (Col 5 ln 60-61 “fuel rod assemblies or other hazardous waste materials to be contained therein”);
a gamma radiation attenuation insert (Fig. 6: 122) nested inside a first cell of a first tube of the fuel basket (Col 8 ln 48-50 “each compartment may be provided with a shielding insert 122 lining those walls of the compartment”); 	the radiation attenuation insert comprising a longitudinally elongated cuboid body (122 is in a cuboid shape, see Fig. 6) including open top and bottom ends, and a plurality of sidewalls extending between the ends and bottom ends (insert 122 wraps around the sidewalls of the cell 32: “a shielding insert 122 lining those walls of the compartment which are adjacent another compartment,” col. 8, ll. 49-50);
an upper securement feature of the radiation attenuation insert engaging a top end of the first tube (“each compartment 32a would have a shielding insert 122 lining walls 52 and 54 thereof. Similarly, each compartment 32c would have a shielding insert 122 lining the walls 64 and 68 thereof. Compartments 32b, on the other hand, would have a shielding insert 122 lining each of its walls 54, 60, 62 and 64,” col. 8, ll. 51-56); and

Holt discloses that the sleeve is composed of a neutron-absorbing material, such as borated stainless steel (Col 3 ln 7) but does not explicitly mention a gamma radiation attenuation insert. However, since it is known that borated steels have gamma attenuation properties4, it is being interpreted that the sleeve is a gamma radiation attenuation insert. 
Holt does not disclose an elastically deformable lower securement feature. 
Vickrey however teaches a storage box for spent nuclear fuel rods (see abstract) comprising a radiation attenuation insert (Fig. 1: 1) comprising a longitudinally elongated cuboid body (“form of a box”) including open top and bottom ends (“open-ended, vertically suspended nuclear fuel storage box”), and a plurality of sidewalls extending between the ends (‘elongated panels 2, 3, 4 and 5”); and an elastically deformable lower securement feature (7/8) on the radiation attenuation insert (1) engaging a bottom end portion of the first tube (Col 2 ln 49-51 “the unit is pushed downward until tabs 7 and 8 are opposite their respective holes in the walls of the side panels”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the storage apparatus of Holt with the securement features of Vickrey for the predictable advantage of a storage box insert that vertically supports and organizes the rods into a compact body while allowing for the 
Agace however teaches an elastically deformable securement feature (Fig. 2: 127) for a radiation attenuation insert (111) engaging a portion of the first tube (Fig. 7 155) and configured to detachably affix the radiation attenuation insert to the first tube ([0035] “tab 127 is shown with its top portion 131 in locking engagement with a second tab 161, this second tab 161 being formed in the cell wall 155”).  It would have been obvious to one of ordinary skill in the art to modify the Holt-Vickrey system with the securement feature of Agace for the predictable advantage of holding the absorption assembly in place once it is inserted into the fuel cell ([0025]). 
Regarding claim 21, the combination of Holt, Vickrey and Agace teach all the elements of the parent claim and in this combination Vickrey further teaches wherein the lower securement feature (7,8) comprises an elastically deformable spring angle clip (Col 2 ln 51 “These tabs, essentially leaf hooks”) affixed to one sidewall of the radiation attenuation insert (2), the angle clip protruding downwards from the one sidewall into the flow cutout of the radiation attenuation insert (Col 2 ln 51-52 “pop out their respective holes”) and having a locking protrusion engaging a corresponding locking edge formed on the first tube when the insert is fully inserted into the first tube (Col 2 ln 49-51 “the unit is pushed downward until tabs 7 and 8 are opposite their respective holes in the walls of the side panels”).
Regarding claim 22, the combination of Holt, Vickrey and Agace teach all the elements of the parent claim. Holt does not explicitly disclose the securement feature is a flange.
Vickrey teaches an upper securement feature comprises an angled securement flange flared outwards (“flared upper tabs”) from the one sidewall of the of the radiation attenuation insert (flare outwards from sidewalls 1-5) and engaging a top end of the first tube (Col 2 ln 32 “The complete box is suspended in its rack from flared upper tabs”). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the securement feature of Holt with the flange of Vickrey for the predictable advantage of suspending the insert in its rack (Col 2 ln 32-34). 
Regarding claim 23, the combination of Holt, Vickrey and Agace teach all the elements of the parent claim and holt further discloses wherein the radiation attenuation insert has a height substantially coextensive with the height of the first tube (Col 9 ln 5-6 “shielding inserts 122 will overlie the appropriate walls of the compartment”) and is supported at its bottom end by the baseplate of the canister (tubes formed by 32 are supported at the bottom end by 14).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt US 5995573, in view of Vickrey US 4457888, in further view of Agace et al. US Pub 20130343503 and in further view of Singh US Pub 20110255647. 
Regarding claim 19, the combination of Holt, Vickrey and Agace teach all the elements of the parent claim and in this combination Vickrey further teaches wherein the radiation attenuation insert further includes cutouts formed in the sidewall of the insert (Col 2 ln 34-35 “holes in the lower part of the panels 2 and 3”) at its bottom end (Col 2 ln 53-54 “lower end of box 1”). Vickrey does not explicitly mention that the cutouts are formed in each sidewall and are downwardly open flow cutouts. 
Singh however teaches a storage container (Fig. 3) wherein each radiation attenuation insert (22) includes a downwardly open flow cutout (25 and [0052] “The openings 25 provide passageways by which fluids”) formed in each sidewall of the insert at its bottom end ([0052] “A plurality of openings 25 are provided in the inner shell 22 at or near its bottom” and [0053] “the openings 25 may be symmetrically located around the bottom of the inner shell 22”). As such, since Holt discloses four sidewalls, then using Singh’s symmetrical arrangement of open flow cutouts would have produced a radiation attenuation insert with at least 1 cutout at the base in each sidewall, i.e., Applicant’s claimed invention. Such a modification provides the predictable advantage of facilitating fluid flow ([0052]). Moreover, this is further motivated by Singh which teaches “any number of openings 25 can be provided. The exact number will be determined on a case-by-case basis and will dictated by such consideration as the heat load of the HLW, desired fluid flow dynamics, etc” ([0052]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt US 5995573, in view of Vickrey US 4457888, in further view of Agace et al. US Pub 20130343503, in view of Singh US Pub 20110255647 and further in view of Singh US Pub 20110286567 (Singh567).
Regarding claim 20, the combination of Holt, Vickrey, Agace and Singh teaches all the elements of the parent claim. The combination of Holt, Vickrey, Agace nor Singh teach the first tube also includes an open flow cutout aligned with the open flow cutout of the insert. 
Singh567 however teaches wherein each storage tube (Fig. 6: 200) containing a radiation attenuation insert (260) includes a downwardly open flow cutout formed in each sidewall of the tube at its bottom end (222 that penetrates both sidewalls 210B and Fig. 5 . 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt US 5995573, in view of Vickrey US 4457888, in further view of Agace et al. US Pub 20130343503 and in further view of Diem US 4543488.
Regarding claim 24, the combination of Holt, Vickrey and Agace teach all the elements of the parent claim.  Holt further discloses wherein the radiation attenuation insert (122) is formed of a non-ferrous material (Col 9 ln 1 “borated alloys including copper”) but does not disclose a non-ferrous material having a density of at least 7.0 grams/cubic centimeter.  Examiner notes that, while copper has a density above the claimed value, it is not necessarily certain that the borated copper of Holt also has this density.
Diem however teaches a storage basket (Fig. 2) with radiation inserts (8) formed of a non-ferrous material (Col 3 ln 12-14 “ a non-ferrous metallic material or alloy such as aluminum, copper having a density greater than 8.0 grams/cubic centimeter (approximate density of copper is 8.96 g/cubic centimeter). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insert of Holt with the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Singh et al. US Pub 20170372806.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                         
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term ‘dense’ is interpreted as at least 7.0 g/cc as described in [0011] of the Specification.
        2 Buyuk, Bulent. "Gamma attenuation behavior of some stainless and boron steels." Acta Physica Polonica A 127.4 (2015): 1342-1345.
        3 Examiner notes that this numeral was later corrected to 161 in the allowed patent
        4 Buyuk, Bulent. "Gamma attenuation behavior of some stainless and boron steels." Acta Physica Polonica A 127.4 (2015): 1342-1345.